Name: Regulation (EC) No 1158/2005 of the European Parliament and of the Council of 6Ã July 2005 amending Council Regulation (EC) NoÃ 1165/98 concerning short-term statistics
 Type: Regulation
 Subject Matter: economic analysis
 Date Published: nan

 22.7.2005 EN Official Journal of the European Union L 191/1 REGULATION (EC) No 1158/2005 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 July 2005 amending Council Regulation (EC) No 1165/98 concerning short-term statistics THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Regulation (EC) No 1165/98 (3) established a common basic framework for the collection, compilation, transmission and evaluation of Community business statistics for the purpose of the analysis of the economic cycle. (2) The implementation of Regulation (EC) No 1165/98 effected by Commission Regulations (EC) No 586/2001 (4), (EC) No 588/2001 (5), and (EC) No 606/2001 (6), concerning respectively the definition of Main Industrial Groupings, the definition of variables and the granting of derogations to Member States, has created a body of practical experience that allows measures for further improvements in short-term statistics to be identified. (3) In its Action Plan on EMU Statistical Requirements and in subsequent progress reports on the implementation of that plan, the Ecofin Council identified additional fundamental aspects for improving the statistics covered by Regulation (EC) No 1165/98. (4) For its monetary policy, the European Central Bank (ECB) needs short-term statistics to be further developed, as is stated in its document ECB Statistical Requirements in the field of General Economic Statistics, and, in particular, it needs timely, reliable and meaningful aggregates for the euro zone. (5) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (7), has identified Principal European Economic Indicators (PEEI) that go beyond the scope of Regulation (EC) No 1165/98. (6) It is therefore necessary to amend Regulation (EC) No 1165/98 in areas of particular importance to monetary policy and to the study of the business cycle. (7) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee. (8) The implementation of the Lisbon strategy for growth and employment includes the reduction of unnecessary burdens on businesses and the dissemination of new technologies, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1165/98 shall be amended as follows: 1. Article 4(2) shall be amended as follows: (a) the following point shall be added to the sole subparagraph: (d) participation in European sample schemes coordinated by Eurostat in order to produce European estimates. The details of the schemes referred to in the first subparagraph shall be as specified in the Annexes. Their approval and implementation shall be governed by the procedure laid down in Article 18. European sample schemes shall be established when national sample schemes do not meet the European requirements. Furthermore, Member States may opt to take part in European sample schemes when such schemes create possibilities for substantial reductions in the cost of the statistical system or the burden on business which meeting the European requirements entails. Participation in a European sample scheme shall satisfy the conditions of a Member State for the supply of the variable concerned according to the objective of such a scheme. European sample schemes may target the conditions, the level of detail and the deadlines for data transmission.; (b) the following subparagraph shall be added: Compulsory surveys shall be used to obtain information that is not already available (within the required timelines) in other sources, such as registers. Surveys shall be performed using electronic questionnaires and web-questionnaires where applicable.; 2. Article 10 shall be amended as follows: (a) paragraph 3 shall be replaced by the following: 3. The quality of the variables shall be tested regularly by comparing them with other statistical information, such comparison to be effected by each Member State and the Commission (Eurostat). In addition they shall be checked for internal consistency.; (b) paragraph 4 shall be replaced by the following: 4. Quality evaluation shall be carried out comparing the benefits of the availability of the data with the costs of collection and the burden on businesses, especially on small enterprises. For the purpose of this evaluation, Member States shall transmit to the Commission, at its request, the necessary information according to a common European methodology developed by the Commission in close cooperation with the Member States.; 3. Article 12(1) shall be replaced by the following: 1. The Commission, after consulting the Statistical Programme Committee, shall publish by 11 February 2006 an advisory methodological manual which explains the rules set out in the Annexes and also contains guidance concerning short-term statistics.; 4. Article 14(2) shall be replaced by the following: 2. The Commission shall, by 11 August 2008 and again every three years thereafter, submit a report to the European Parliament and the Council on the statistics compiled pursuant to this Regulation and in particular on their relevance and quality and the revision of indicators. The report shall also specifically address the cost of the statistical system and the burden on business arising from this Regulation in relation to its benefits. It shall report on best practices for lessening the burden on business and shall indicate ways of reducing the burden and costs.; 5. The following point shall be added to Article 17: (j) the establishment of European sample schemes (Article 4).; 6) Annexes A to D shall be amended as shown in the Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 6 July 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President J. STRAW (1) OJ C 158, 15.6.2004, p. 3. (2) Opinion of the European Parliament of 22 February 2005 (not yet published in the Official Journal). Council Decision of 6 June 2005. (3) OJ L 162, 5.6.1998, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (4) OJ L 86, 27.3.2001, p. 11. (5) OJ L 86, 27.3.2001, p. 18. (6) OJ L 92, 2.4.2001, p. 1. (7) OJ L 181, 28.6.1989, p. 47. ANNEX PART (A) Annex A to Regulation (EC) No 1165/98 is amended as follows: Scope The text under heading (a) (Scope) is replaced by the following: This Annex applies to all activities listed in Sections C to E of NACE, or as the case may be, to all products listed in Sections C to E of the CPA. List of variables The text under heading (c) (List of variables) is hereby amended as follows: 1. the following variable is added to paragraph 1: Variable Name 340 Import prices; 2. paragraph (2) is replaced by the following: 2. The information on output prices for non-domestic markets (No 312) and import prices (No 340) may be compiled using unit values for products originating from foreign trade or other sources only if there is no significant deterioration in quality compared to specific price information. The Commission shall determine, in accordance with the procedure laid down in Article 18, the conditions for assuring the necessary data quality.; 3. paragraph (9) is replaced by the following: 9. The information on output prices and import prices (Nos 310, 311, 312 and 340) is not required for the following groups of NACE respectively CPA: 12.0, 22.1, 23.3, 29.6, 35.1, 35.3, 37.1, 37.2. The list of groups may be revised until 11 August 2008 in accordance with the procedure laid down in Article 18.; 4. the following paragraph is added: 10. The variable on import prices (No 340) is calculated on the basis of CPA products. The importing kind-of-activity units may be classified outside the activities of Sections C to E of NACE. Form The text under heading (d) (Form) is replaced by the following: 1. All of the variables are to be transmitted in unadjusted form, if available. 2. In addition, the production variable (No 110) and the hours-worked variable (No 220) are to be transmitted in working-day adjusted form. Wherever other variables show working-day effects, Member States may also transmit those variables in working-day adjusted form. The list of variables to be transmitted in working-day adjusted form may be amended in accordance with the procedure laid down in Article 18. 3. In addition, Member States may transmit the variables seasonally adjusted and may also transmit the variables in the form of trend cycles. Only if data are not transmitted in these forms, may the Commission (Eurostat) produce and publish seasonally adjusted and trend-cycle series for these variables. 4. Variables Nos 110, 310, 311, 312 and 340 are to be transmitted as an index. All other variables are to be transmitted either as an index or as absolute figures. Reference period Under heading (e) (Reference period), the following variable is added: Variable Reference period 340 month Level of detail The text under heading (f) (Level of detail), is amended as follows: 1. paragraphs 1 and 2 are replaced by the following: 1. All variables, except the import price variable (No 340), are to be transmitted at the Section (one letter), Sub-section (two letter) and Division two-digit level of NACE. The variable 340 is to be reported at the Section (one letter), Sub-section (two letter) and Division two-digit level of CPA. 2. In addition, for Section D of NACE, the index of production (No 110) and the index of output prices (Nos 310, 311, 312) are to be transmitted at the three-digit and four-digit levels of NACE. The transmitted indices for production and output prices at the three-digit and four-digit levels must represent at least 90 % of the total value added for each Member State of Section D of NACE in a given base year. The variables need not be transmitted at these detailed levels by those Member States whose total value added of Section D of NACE in a given base year represents less than 4 % of the European Community total.; 2. paragraph 4 is replaced by the following: 4. In addition, all variables except for the turnover and new orders variables (Nos 120, 121, 122, 130, 131, 132) are to be transmitted for total industry defined as NACE Sections C to E and the main industrial groupings (MIGs) as defined in Commission Regulation (EC) No 586/2001 (1). 3. the following paragraphs are added: 5. The turnover variables (Nos 120, 121, 122) are to be transmitted for total industry defined as NACE Sections C and D and the MIGs with the exception of the main industrial grouping defined for energy-related activities. 6. The new orders variables (Nos 130, 131, 132) are to be transmitted for total manufacturing, Section D of NACE and a reduced set of MIGs calculated from covering the list of NACE Divisions defined in paragraph 8 under heading (c) ( List of variables ) of this Annex. 7. The import price variable (No 340) is to be transmitted for total industrial products, Sections C to E of CPA and MIGs defined in accordance with Regulation (EC) No 586/2001 from product groups of the CPA. This variable does not need to be transmitted by those Member States that have not adopted the euro as their currency. 8. For the import price variable (No 340), the Commission may determine, in accordance with the procedure laid down in Article 18, the terms for applying a European sample scheme as defined in point (d) of the first subparagraph of Article 4(2). 9. The variables on the non-domestic markets (Nos 122, 132 and 312) are to be transmitted according to the distinction into euro-zone and non-euro-zone. The distinction is to be applied to the total industry defined as NACE Sections C to E, the MIGs, the Section (one letter), Sub-section (two letter) and Division two-digit level of NACE. The information on NACE E is not required for variable 122. In addition, the import price variable (No 340) is to be transmitted according to the distinction into euro-zone and non-euro-zone. The distinction is to be applied to the total industry defined as CPA Sections C to E, the MIGs, the Section (one letter), Sub-section (two letter) and Division two-digit level of CPA. For the distinction into the euro-zone and non-euro-zone, the Commission may determine, in accordance with the procedure laid down in Article 18, the terms for applying European sample schemes as defined in point (d) of the first subparagraph of Article 4(2). The European sample scheme may limit the scope of the import price variable to the import of products from non-euro-zone countries. The distinction into the euro-zone and non-euro-zone for the variables 122, 132, 312 and 340 does not need to be transmitted by those Member States that have not adopted the euro as their currency. 10. Those Member States whose value added in Sections C, D and E of NACE in a given base year represents less than 1 % of the European Community total only need to transmit data for total industry, MIGs, and NACE Section level, or CPA Section level. Deadlines for data transmission The text under heading (g) (Deadlines for data transmission) is amended as follows: 1. in paragraph 1, certain variables are amended, or added, as follows: Variable Deadlines 110 1 month and 10 calendar days ( ¦) ( ¦) 210 2 months ( ¦) ( ¦) 340 1 month and 15 calendar days; 2. paragraph 2 is replaced by the following: 2. The deadline may be up to 15 calendar days longer for data on the NACE Group and Class levels or the CPA Group and Class levels. For those Member States whose value added in Sections C, D and E of NACE in a given base year represents less than 3 % of the European Community total, the deadline may be up to 15 calendar days longer for data on total industry, MIGs, NACE Section and Division level or CPA Section and Division level. Pilot studies Under heading (h) (Pilot Studies), items 2 and 3 are deleted. First reference period Under heading (i) (First reference period) the following paragraphs are added: The first reference period for the transmission of the distinction of the variables on the non-domestic markets into euro-zone and non-euro-zone is not later than January 2005. The first reference period for the variable 340 is not later than January 2006 on condition that a base year not later than 2005 is applied. Transition period Under heading (j) (Transition period), the following paragraphs are added: 3. A transition period ending on 11 August 2007 may be granted for the variable 340 and the distinction into the euro-zone and non-euro-zone for the variables 122, 132, 312 and 340 in accordance with the procedure laid down in Article 18. 4. A transition period ending on 11 August 2007 may be granted for the changing of the deadlines for data transmission for variable 110 in accordance with the procedure laid down in Article 18. 5. A transition period ending on 11 August 2006 may be granted for the changing of the deadlines for data transmission for variable 210 in accordance with the procedure laid down in Article 18. PART (B) Annex B to Regulation (EC) No 1165/98 is amended as follows: List of variables The text under heading (c) (List of variables) is hereby amended as follows: 1. paragraph 5 is replaced by the following text: 5. Only if construction costs variables (Nos 320, 321, 322) are not available, may they be approximated by the output prices variable (No 310). This practice shall be permitted until 11 August 2010.; 2. the following paragraph is added: 6. Member States shall carry out studies instituted by the Commission and set up in consultation with the Member States. The studies shall be carried out taking into account the benefits of collecting the data in relation to the cost of collection and burden on business, in order to: (a) assess the feasibility of a quarterly variable of output prices (No 310) in construction; (b) define a suitable methodology for data collection and index calculation. The Commission shall no later than 11 August 2006 propose a definition to be applied to the output price variable. Member States shall submit a report to the Commission on the results of the studies no later than 11 August 2007. Acting in accordance with the procedure laid down in Article 18, the Commission shall decide no later than 11 August 2008 whether to invoke Article 17(b) to replace the construction costs variable with the output price variable with effect from base year 2010. Form The text under heading (d) (Form) is replaced by the following: 1. All of the variables are to be transmitted in an unadjusted form, if available. 2. In addition, the variables on production (Nos 110, 115, 116) and the hours worked variable (No 220) are to be transmitted in working-day adjusted form. Wherever other variables show working-day effects, Member States may also transmit those variables in working-day adjusted form. The list of variables to be transmitted in working-day adjusted form may be amended in accordance with the procedure laid down in Article 18. 3. In addition, Member States may transmit the variables seasonally adjusted and may also transmit the variables in the form of trend cycles. Only if data are not transmitted in these forms, may the Commission (Eurostat) produce and publish seasonally adjusted and trend-cycle series for the variables. 4. Variables 110, 115, 116, 320, 321 and 322 are to be transmitted as an index. Variables 411 and 412 are to be transmitted as absolute values. All other variables are to be transmitted either as an index or as absolute figures. Reference period The text under heading (e) (Reference period) is replaced by the following: A reference period of a month shall apply to variables 110, 115 and 116. A reference period of at least a quarter shall apply to all other variables in this Annex. Those Member States whose value added in Section F of NACE in a given base year represents less than 1 % of the European Community total need only supply variables 110, 115 and 116 with a reference period of a quarter.. Level of detail Under heading (f) (Level of detail), the following paragraph is added: 6. Those Member States whose value added in Section F of NACE in a given base year represents less than 1 % of the European Community total only need to transmit data for total construction (NACE Section level). Deadlines for data transmission Under heading (g) (Deadlines for data transmission) the variables 110, 115, 116 and 210 are replaced by the following: Variable Deadlines 110 1 month and 15 calendar days 115 1 month and 15 calendar days 116 1 month and 15 calendar days ( ¦) ( ¦) 210 2 months. Pilot studies Under heading (h) (Pilot studies), items 1 and 3 are deleted. First reference period Under heading (i) (First reference period), the following text is added: The first reference period for the transmission of variables 110, 115, and 116 with a monthly reference period is not later than January 2005.. Transition period Under heading (j) (Transition period), the following paragraphs are added: 3. A transition period ending on 11 August 2007 may be granted for the amendment of the reference period for variables 110, 115, and 116 in accordance with the procedure laid down in Article 18. 4. A transition period ending on 11 August 2007 may be granted for the changing of the deadlines for data transmission for variables 110, 115, 116 and 210 in accordance with the procedure laid down in Article 18.. PART (C) Annex C to Regulation (EC) No 1165/98 is amended as follows: List of variables Under heading (c) (List of variables), the following paragraph is added: 4. Member States shall carry out studies instituted by the Commission and set up in consultation with the Member States. The studies shall be carried out taking into account the benefits of collecting the data in relation to the cost of collection and burden on business, in order to: (a) assess the feasibility of transmitting a quarterly variable of hours worked (No 220) for retail trade and repair; (b) assess the feasibility of transmitting a quarterly variable of gross wages and salaries (No 230) for retail trade and repair; (c) define a suitable methodology for data collection and index calculation. Member States shall submit a report on the results of the studies to the Commission no later than 11 August 2007. Acting in accordance with the procedure laid down in Article 18, the Commission shall decide no later than 11 August 2008 whether to invoke Article 17(b), so as to include the variable hours worked (No 220) and the variable gross wages and salaries (No 230) with effect from the base year 2010.. Form Under heading (d) (Form), paragraphs 1 and 2 are replaced by the following: 1. All of the variables are to be transmitted in an unadjusted form, if available. 2. The turnover variable (No 120) and the volume of sales variable (No 123) are also to be transmitted in a working-day adjusted form. Wherever other variables show working-day effects, Member States may also transmit those variables in working-day adjusted form. The list of variables to be transmitted in working-day adjusted form may be amended in accordance with the procedure laid down in Article 18. Level of detail The text under heading (f) (Level of detail) is amended as follows: 1. paragraph 1 is replaced by the following: 1. The turnover variable (No 120) and the deflator of sales/volume of sales variables (No 330/123) are to be transmitted according to the levels of detail defined in paragraphs 2, 3 and 4. The number of persons employed variable (No 210) is to be transmitted according to the level of detail defined in paragraph 4.; 2. the following paragraph is added: 5. Those Member States whose turnover in Division 52 of NACE in a given base year represents less than 1 % of the European Community total, need only transmit the turnover variable (No 120) and the deflator of sales/volume of sales variables (No 330/123) according to the levels of detail defined in paragraphs 3 and 4. Deadlines for data transmission The text under heading (g) (Deadlines for data transmission) is replaced by the following: 1. The variables shall be transmitted for turnover (No 120) and the deflator of sales/volume of sales (No 330/123) within two months at the levels of detail specified in paragraph 2 under heading (f) of this Annex. The deadline may be up to 15 days longer for those Member States whose turnover in Division 52 in a given base year represents less than 3 % of the European Community total. 2. The variables shall be transmitted for turnover (No 120) and the deflator of sales/volume of sales (No 330/123) within one month for the level of detail specified in paragraphs 3 and 4 under heading (f) of this Annex. Member States may choose to participate for the turnover and deflator of sales/volume of sales variables Nos 120 and 330/123 with contributions according to the allocation of a European sample scheme as defined in point (d) of the first subparagraph of Article 4(2). The terms of the allocation are to be determined in accordance with the procedure laid down in Article 18. 3. The number of persons employed variable shall be transmitted within 2 months after the end of the reference period. The deadline may be up to 15 days longer for those Member States whose turnover in Division 52 in a given base year represents less than 3 % of the European Community total. Pilot studies Under heading (h) (Pilot studies), items 2 and 4 are deleted. Transition period Under heading (j) (Transition period), the following paragraph is added: 4. A transition period ending no later than 11 August 2006 may be granted for the changing of the deadlines for data transmission of the variable 210 in accordance with the procedure laid down in Article 18. PART (D) Annex D to Regulation (EC) No 1165/98 is amended as follows: List of variables The text under heading (c) (List of variables) is hereby amended as follows: 1. in paragraph 1 the following variable is added: Variable Name 310 Output prices; 2. the following paragraphs are added: 3. The output price variable (No 310) covers services delivered to customers that are enterprises or persons representing enterprises. 4. Member States shall carry out studies instituted by the Commission and set up in consultation with the Member States. The studies shall be carried out taking into account the benefits of collecting the data in relation to the cost of collection and burden on business, in order to: (a) assess the feasibility of transmitting a quarterly variable of hours worked (No 220) for other services; (b) assess the feasibility of transmitting a quarterly variable of gross wages and salaries (No 230) for other services; (c) define a suitable methodology for data collection and index calculation; (d) define a suitable level of detail. The data shall be broken down by economic activities defined by NACE Sections and by further dis-aggregations, not beyond the level of NACE Divisions (two-digit level) or groupings of Divisions. Member States shall submit a report on the results of the studies to the Commission not later than 11 August 2007. Acting in accordance with the procedure laid down in Article 18, the Commission shall decide no later than 11 August 2008 whether to invoke Article 17(b) so as to include the variable hours worked (No 220) and the variable gross wages and salaries (No 230) with effect from base year 2010. Form The text under heading (d) (Form) is hereby amended as follows: 1. paragraphs 1 and 2 are replaced by the following: 1. All of the variables are to be transmitted in unadjusted form, if available. 2. The turnover variable (No 120) is also to be transmitted in working-day adjusted form. Wherever other variables show working-day effects, Member States may also transmit those variables in working-day adjusted form. The list of variables to be transmitted in working-day adjusted form may be amended in accordance with the procedure laid down in Article 18.; 2. paragraph 4 is replaced by the following: 4. The output price variable (No 310) is to be transmitted as an index. All other variables are to be transmitted as an index or as absolute figures. Reference period Under heading (e) (Reference period), the following subparagraphs are added: Member States shall carry out studies instituted by the Commission and set up in consultation with the Member States. The studies shall be carried out taking into account the benefits of a reduced reference period in relation to the cost of collection and burden on business in order to assess the feasibility of reducing the reference period of a quarter for the turnover variable (No 120) to a reference period of a month. Member States shall submit a report on the results of the studies to the Commission no later than 11 August 2007. Acting in accordance with the procedure laid down in Article 18, the Commission shall decide no later than 11 August 2008 whether to invoke Article 17(d) in connection with a revision of the frequency of compilation of the turnover variable.. Level of detail The text under heading (f) (Level of detail) is hereby amended as follows: 1. paragraphs 3 and 4 are replaced by the following: 3. For Divisions 50, 51, 64 and 74 of NACE, the turnover variable need only be transmitted at the two-digit level by those Member States whose turnover in those divisions of NACE in a given base year represents less than 4 % of the European Community total. 4. For Section I of NACE, the number of persons employed variable (No 210) need only be transmitted at Section level by those Member States whose total value added in Section I in a given base year represents less than 4 % of the European Community total. 2. The following paragraphs are added: 5. the output price variable (No 310) is to be transmitted according to the following activities and groupings of NACE: 60.24, 63.11, 63.12, 64.11, 64.12 at four digits; 61.1, 62.1, 64.2 at three digits; 72.1 to 72.6 at three digits; sum of 74.11 to 74.14; sum of 74.2 and 74.3; 74.4 to 74.7 at three digits. NACE 74.4 may be indicated approximately by advertising placements. NACE 74.5 covers the total price of labour recruited and personnel provided. 6. The list of activities and groupings may be amended no later than 11 August 2008 in accordance with the procedure laid down in Article 18. 7. For Division 72, the output price variable (No 310) need only be transmitted at the two-digit level by those Member States whose turnover in those divisions of NACE in a given base year represents less than 4 % of the European Community total.. Deadlines for data transmission The text under heading (g) (Deadlines for data transmission) is hereby replaced by the following: The variables shall, after the end of the reference period, be transmitted within the following deadlines: Variable Deadlines 120 2 months 210 2 months 310 3 months. First reference period Under heading (i) (First reference period), the following text is added: The first reference period for transmission of the output price variable No 310 is not later than the first quarter of 2006. A derogation of a further year may be granted for the first reference period in accordance with the procedure laid down in Article 18, on condition that a base year not later than 2006 is applied.. Transition period Under heading (j) (Transition period) the following paragraphs are added: A transition period ending no later than 11 August 2008 may be granted for variable No 310 in accordance with the procedure laid down in Article 18. A further transition period of one year may be granted for the implementation of variable No 310 for the NACE Divisions 63 and 74 in accordance with the procedure laid down in Article 18. In addition to those transition periods, a further transition period of one year may be granted, in accordance with the procedure laid down in Article 18, to those Member States whose turnover in the NACE activities referred to under heading (a) Scope  in a given base year represents less than 1 % of the European Community total. A transition period ending no later than 11 August 2006 may be granted for the changing of the deadlines for data transmission for the variables 120 and 210 in accordance with the procedure laid down in Article 18. (1) OJ L 86, 27.3.2001, p. 11.